Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 








Inventors: Brown et al.			:
Application No. 15/665,934			:		Decision on Petitions
Filing Date: August 1, 2017			:				
Attorney Docket No. SFDC-P297		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed November 25, 2020, to withdraw the holding of abandonment of the above-identified application.  This is also a decision on the petition under 37 C.F.R. § 1.137(a) filed in the alternative on the same date.

The petition under 37 C.F.R. § 1.181 is dismissed.

The petition under 37 C.F.R. § 1.137(a) is granted.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

On November 26, 2019, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  A reply to the Office action was filed on December 27, 2019.  An Advisory Action was issued on January 17, 2020.  The following items were filed on January 22, 2020:

(1)	A payment of a $1,300 request for continued examination (“RCE”) fee, and
(2)	A copy of instructions for completing a RCE form.

A RCE was not filed on January 22, 2020.

An extension of time was not obtained, and a proper reply to the final Office action was not timely filed.  As a result, the application became abandoned on February 27, 2020.  The Office issued a Notice of Abandonment on November 25, 2020. 
The petition under 37 C.F.R. § 1.181 asserts the Office should have issued a Notice of           Non-Compliant RCE and requests withdrawal of the holding of abandonment.  Withdrawal of the holding of abandonment is not warranted for the following reasons:

(1)	A non-compliant RCE was not filed on January 22, 2020, in so far as no RCE was filed on that date; and
(2)	A failure by the Office to advise an applicant of a deficiency in a submission in sufficient time to permit the applicant to take corrective action will not prevent an application from becoming abandoned.

In view of the prior discussion, the holding of abandonment will not be withdrawn.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

The petition to revive satisfies the requirements set forth in 37 C.F.R. § 1.137(a) in so far as (1) the RCE fee was paid on December 27, 2019, and the petition includes a RCE, (2) the petition includes the required petition fee of $2,100, and (3) the petition includes the required statement of delay.  Therefore, the petition is granted and the application is revived.

Technology Center Art Unit 2165 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.